KENNEDY, Circuit Judge,
concurring in part and dissenting in part.
I concur with the majority that Fleming’s retaliatory discharge claim is not preempted by § 301 because resolution of that claim does not require interpretation of the collective bargaining agreement; reversal of the District Court’s judgment on the *1336issue is therefore appropriate. I respectfully dissent, however, from the majority’s failure to hold that certain aspects of plaintiffs’ claims alleged to be under the Michigan Handicappers’ Civil Rights Act (HCRA) are preempted by § 301. On the basis of the pleadings, as well as looking beyond the pleadings, the standard followed in International Brotherhood of Electrical Workers, AFL-CIO v. Hechler, 481 U.S. 851, 107 S.Ct. 2161, 95 L.Ed.2d 791 (1987), I would hold that Smolarek’s claim is preempted to the extent that he claims a right to reinstatement to a position other than his former job; and that Fleming’s claim is preempted to the extent that he claims a right beyond adaptive aids or devices to enable him to perform his former job. I would therefore find that removal jurisdiction exists based upon a federal question; I would AFFIRM the District Court’s order denying Smolarek’s motion to remand to Michigan state court, and would AFFIRM the District Court’s grant of summary judgment to Chrysler with respect to the preempted aspects of Fleming’s HCRA claim. I would REMAND the non-preempted portion of plaintiffs’ claims to District Court to exercise its discretion whether to retain the remaining pendent state law claims or to remand the pendent claims to the state court.
I. The Standard for Preemption
I agree with the majority on the applicable standard to determine preemption under § 301. State law claims are preempted unless the state law “confers non-negotiable state-law rights ... independent of any right established by contract, or, instead, whether evaluation of the [state-law] claim is inextricably intertwined with consideration of the terms of the labor contract.” Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 213, 105 S.Ct. 1904, 1912, 85 L.Ed.2d 206 (1985) (emphasis added). See Lingle v. Norge Division of Magic Chef, Inc., 486 U.S. 399, 108 S.Ct. 1877, 1882, 100 L.Ed.2d 410 (1988) (state-law remedy is independent if “resolution of the state-law claim does not require construing the collective bargaining agreement”). I disagree, however, on the majority’s application of that standard to the plaintiffs’ claims.
II. The Pleadings
In general, the question of whether removal jurisdiction exists based upon a federal question is answered by reviewing the complaint as of the time of removal. See O’Halloran v. University of Washington, 856 F.2d 1375, 1379 (9th Cir.1988); Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1065 (9th Cir.1979); 14A Wright, Miller, & Cooper, Federal Practice and Procedure, § 3721, at 213 & n. 79 (and cases cited therein).1 The majority notes that plaintiffs’ counsel expressly disclaimed any collective bargaining remedy at oral argument, and believes that plaintiffs’ complaints support the disclaimer. See Majority Opinion at 1333.
With respect to plaintiffs’ disclaimer, removal jurisdiction is not tested at the time of oral argument; rather, the Court must look to the face of the complaint at the time of removal. There is no indication in the record that plaintiffs attempted to amend their complaint at that time, and they may not effectively make such an amendment upon appellate review. The complaints and the substance of plaintiffs’ claims do present a § 301 federal question.
At the time of removal, Smolarek claimed a right to reinstatement to “his former position or another position consistent with his medical restrictions.” Smola-rek’s Complaint, ÍI16, Jt App 5-6 (emphasis added). To the extent that Smolarek asks for reinstatement to another position, his claim is clearly preempted. There is no right independent of the collective bargaining agreement to be reinstated to another job consistent with one’s medical disability under the HCRA. Carr v. General Motors Corp., 425 Mich. 313, 389 N.W.2d 686 (1986); DesJardins v. The Budd Co., 175 Mich.App. 599, 438 N.W.2d 622 (1988) (unpublished opinion).
*1337Chrysler contends that not only is there no duty under HCRA to reinstate Smolarek to a another position, there is also no duty to reinstate him to his former position even if its reason for failing to do so was unrelated to his ability to perform the requirements of that job. The basis of this contention is that Chrysler had already accommodated Smolarek’s epilepsy for many years under the collective bargaining agreement, and that he could not have performed the original requirements of his job as a tool and die maker without this contractual accommodation in the collective bargaining agreement.
This is a difficult question to answer. The Michigan Supreme Court has made it clear that an employer has no duty to accommodate an employee’s medical restrictions that are related to his ability to perform the duties of a particular job. Carr, 425 Mich. 313, 389 N.W.2d 686. The HCRA prohibits discharge only for “a handicap that is unrelated to the individual’s ability to perform the duties of a particular job or position,” M.C.L. § 37.1202 (emphasis added). However, the Michigan courts have not addressed the precise question of whether the HCRA refers to an individual’s ability to perform the job as originally defined, or to perform the standards of the job as redefined or “carved-out” for a particular employee.
The Michigan courts might hold that the proper reference point for Smolarek’s ability to perform his former job is the “carved-out” position. Assuming that the Michigan courts so hold, Smolarek would have a claim under the HCRA if he was able to perform the “carved-out” job from which he was discharged, and the discharge was due to an unfounded fear of epileptics. I leave to another day. whether the right under the HCRA would be parallel to, or, as I believe, “inextricably intertwined” with, the terms of the collective bargaining agreement. Resolution of this issue may depend on how the right is defined as a matter of state law. I make no attempt to resolve this question today, since it would merely be dicta in a dissent.
The majority fails to note that Fleming’s claim is also preempted to the extent that he claims a right to reinstatement to another position. Such rights are “inextricably intertwined” with the contract, and must be pursued under § 301. Fleming’s complaint states that Chrysler breached its duties under the HCRA by “[fjailing to suggest and/or implement reasonable accommodations so as to allow Plaintiff to work despite his physical determinable handicap in violation of MCLA § 37.1101 et seq.” Fleming’s Complaint, Count II ¶ 3(c), Jt App 12. Reviewing the complaint as of the time of removal, it is clear that Fleming was requesting an accommodation that has been held outside of HCRA’s scope by Carr. This conclusion is also evident in Fleming’s deposition testimony, in which he admits that he cannot perform the requirements of his former job without being accommodated. See Fleming Deposition, Jt App 177. The only source of Chrysler’s duty to make “provisions [for] me to do my job,” id., is the collective bargaining agreement. It is, however, possible to construe Fleming’s claim as requesting “adaptive aids or devices ... thereby enabling [him] to perform the specific requirements of [his job as a painter-glazer].” M.C.L. § 37,1202(l)(g). To that extent, his claim would not be preempted, and would be a pendent state-law claim analogous to Smo-larek’s “pretext” claim.
III. Beyond the Pleadings
Even if this Court were not required to test removal jurisdiction as of the time the removal petition was filed, those aspects of Smolarek’s and Fleming’s claims beyond their former positions are preempted under the complete preemption doctrine. As explained by the Supreme Court in Hechler, 481 U.S. 851, 107 S.Ct. 2161, this Court must look beyond the pleadings to the entire claim, and determine whether or not it is based on the collective bargaining agreement, rather than on non-negotiable rights conferred under the HCRA.
In Hechler, the plaintiff argued that her union had breached its duty of care to ensure a safe workplace.. She contended that the collective bargaining agreement *1338was not implicated and that she was solely relying on state common law. In finding her claim preempted, the Supreme Court refused to accept her state-law argument on its face. Instead, the Court went beyond the pleadings and ascertained that although the employer had such a duty, the union’s duty flowed solely from the collective bargaining agreement:
Respondent’s allegations of negligence assume significance if — and only if — the Union, in fact, had assumed the duty of care that the complaint alleges the Union breached. The collective bargaining agreement between the Union and Florida Power ... contain[s] provisions on safety and working requirements for electrical apprentices on which Hechler could try to base an argument that the Union assumed an implied duty of care. In order to determine the Union’s tort liability, however, a court would have to ascertain, first, whether the collective bargaining agreement in fact placed an implied duty of care on the Union_
481 U.S. at 861-62, 107 S.Ct. at 2167 (footnote omitted). The plaintiff could not avoid § 301 preemption by simply asserting that she had a state-law tort claim.
As in Hechler, Smolarek and Fleming ask us to wear blinders. Plaintiffs conceded during oral argument that their claim to accommodation to another position under the HCRA was eliminated by the Michigan Supreme Court’s holding in Carr, 425 Mich. 313, 389 N.W.2d 686. They attempted to sidestep this apparent concession, however, through their “floor of rights” theory. Under this theory, they posit that although an employer need not provide for a right to reinstatement following a disability, if it does provide that right — either through the collective bargaining agreement or voluntarily — it must not discriminate in giving that right to all groups. We must, however, examine whether the “floor of rights” in this case derives from non-negotiable rights conferred by the HCRA, or if the genesis is negotiable rights, whether derived from the collective bargaining agreement or voluntary action.
Appellants analogize their “floor of rights” theory to race, sex, and age discrimination cases. The problem with this analogy is that race, sex, and age discrimination are classic examples of “nonnegotiable rights ... independent of any right established by contract.” Allis-Chalmers, 471 U.S. at 213, 105 S.Ct. at 1912. These cases fall under the doctrine of complete parallelism, as explained by the Supreme Court in IAngle:
[E]ven if dispute resolution pursuant to a collective-bargaining agreement, on the one hand, and state law, on the other, would require addressing precisely the same set of facts, as long as the state-law claim can be resolved without interpreting the agreement itself, the claim is “independent” of the agreement for § 301 preemption purposes.
108 S.Ct. at 1883. In race, sex, and age cases, interpretation of the collective bargaining contract is unnecessary. The same case could be heard in a state tribunal considering the employer’s motive for terminating the employee, or by an arbitrator considering whether the employer was justified under a “just cause” collective bargaining provision. The right to be free of race, sex, or age discrimination is independent of any ancillary right contained in a collective bargaining agreement.
Likewise, if an employee is terminated for a handicap unrelated to his ability to perform the functions of his job, interpretation of a collective bargaining agreement is unnecessary to his claim. The HCRA has provided a nonnegotiable right to be free of this type of discrimination. In contrast, however, the HCRA confers no right of accommodation. Accommodation is therefore a negotiable right provided either by contract, here the collective bargaining agreement, or voluntarily. To allow the extension of HCRA’s non-discrimination language once negotiable rights are given would impermissibly bootstrap an accommodation requirement into the HCRA. Thus, the “floor of rights” argument simply restates that which is impermissible: “you are not required to give rights, i.e., accommodate employees, but once you do, *1339you cannot discriminate with respect to that discrimination.”
Although the majority feels otherwise, plaintiffs’ position is not strengthened by the Ninth Circuit’s finding that there was no § 301 preemption in Ackerman v. Western Elec. Co., 860 F.2d 1514 (9th Cir.1988), and in Miller AT & T Network Systems, 850 F.2d 543 (9th Cir.1988). Those cases found that Ackerman’s (California) and Miller’s (Oregon) handicap discrimination claims were not preempted by § 301 because they did not “require interpretation of a collective bargaining agreement.” Ackerman, 860 F.2d at 1517. The key difference between these cases and the Michigan HCRA, however, is that the Oregon and California statutes require accommodation. Thus, accommodation is a non-negotiable right under Oregon and California law. Under the doctrine of parallelism, the state-law claim is not preempted because it is unnecessary to interpret the collective bargaining agreement — the right is provided by statute regardless of what the agreement may or may not provide.
Lastly, the majority cites a number of federal district court cases for the proposition that “§ 301 or federal labor law [does not] preempt[] a state handicap claim.” Majority Opinion at 1335. The cited cases neither undermine, nor are they in conflict with, my position. Plaintiffs’ claims in those cases were not preempted because they were not dependent on interpreting the collective bargaining agreement. See, e.g., Turk v. General Motors Corp., 637 F.Supp. 739, 740 n. 1 (E.D.Mich.1986) (“plaintiff’s claims here do not in any way depend upon an interpretation of the collective bargaining agreement”); Nolte v. Blue Cross/Blue Shield of Michigan, 651 F.Supp. 576, 577 (plaintiff’s HCRA claim not “inextricably intertwined with consideration of the terms of the labor contract”); Austin v. New England Telephone and Telegraph Co., 644 F.Supp. 763, 768 (D.Mass.1986) (“Here, none of Austin’s state claims appear from the complaint to arise as a consequence of rights created in the collective bargaining agreement.”). As the Court explains in Nolte, the analysis of whether rights are inextricably intertwined with the terms of. the collective bargaining agreement “saves state civil rights laws, like [HCRA], from wholesale preemption.” 651 F.Supp. at 577 (emphasis added).
Unlike the cases cited by the majority, Smolarek’s and Fleming’s claims to accommodation to other positions, regardless of the terminology used, derive solely from negotiable rights under the collective bargaining agreement. Such rights are not “independent of any right established by contract, [and are] inextricably intertwined with consideration of the terms of the labor contract,” Allis-Chalmers, 471 U.S. at 213, 105 S.Ct. at 1912. The claims are therefore preempted under § 301.
IV.
Smolarek & Fleming v. Chrysler sets an overbroad precedent against finding § 301 preemption when the collective bargaining agreement is clearly implicated. The danger is clear:
[A]s we explained in Lueck, “[t]he need to preserve the effectiveness of arbitration was one of the central reasons that underlay the Court’s holding in Lucas Flour.” 471 U.S., at 219, 105 S.Ct. at 1915. “A rule that permitted an individual to sidestep available grievance procedures would cause arbitration to lose most of its effectiveness, ... as well as eviscerate a central tenet of federal labor contract law under § 301 that it is the arbitrator, not the court, who has the responsibility to interpret the labor contract in the first instance.” [citations omitted]. Today’s decision should make clear that interpretation of collective-bargaining agreements remains firmly in the arbitral realm; judges can determine questions of state law involving labor-management relations only if such questions do not require construing collective-bargaining agreements.
Lingle, 108 S.Ct. at 1884 (footnote omitted).
I would AFFIRM the District Courts’ finding of preemption to the extent that plaintiffs request reinstatement to other positions, and would REMAND the . cases to the District Court on the issue of wheth*1340er to retain the remaining pendent state-law claims.

. For the exception to the general rule, see Libhart, 592 F.2d at 1066 (federal district court's judgment may be upheld even if no removal jurisdiction if case was tried on the merits).